                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:18-cv-24559-UU

YAMISLEIDYS LLANO PEREZ,

       Movant,

v.

UNITED STATES OF AMERICA,

       Respondent.

__________________________________________/

           ORDER ON MAGISTRATE’S REPORT AND RECOMMENDATION

       This Cause is before the Court upon the Movant’s pro se Motion to Vacate Sentence

pursuant to 28 U.S.C. § 2255, as amended (D.E. 5) (the “Motion”).

       THE COURT has considered the Motion and is otherwise fully advised in the premises.

       This matter was referred to Magistrate Judge Patrick A. White who, on December 13,

2018, issued a Report (the “Report”) (D.E. 8) recommending that: (i) the Motion be denied on

the merits, (ii) no certificate of appealability issue, and (iii) judgment be entered and this case be

closed. Both parties were given fourteen days to file objections. Neither party filed objections.

See LoConte v. Dugger, 847 F.2d 145 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988)

(holding that failure to file timely objections bars the parties from attacking factual findings on

appeal).

       Upon de novo review, the Court agrees with Magistrate Judge White’s recommendation

and concurs in all of his findings. Accordingly, it is hereby

       ORDERED AND ADJUDGED that the Report, D.E. 8, is RATIFIED, ADOPTED, and

AFFIRMED. It is further



                                                  1
          ORDERED AND ADJUDGDED that the Motion, D.E. 5, is DENIED WITH

PREJUDICE. It is further

          ORDERED AND ADJUDGED that no certificate of appealability shall issue. It is

further

          ORDERED AND ADJUDGED that the Clerk SHALL enter final judgment. It is further

          ORDERED AND ADJUDGED that this case is CLOSED.

          DONE AND ORDERED in Chambers in Miami, Florida, this 3d day of January, 2019.




                                                 _____________________________
                                                 URSULA UNGARO
                                                 UNITED STATES DISTRICT JUDGE

Copies provided:
Yamisleidys Llano Perez, pro se




                                             2
